Citation Nr: 0905650	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date prior to July 4, 
2001, for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2003 Decision Review 
Officer (DRO) decision with respect to the assignment of an 
effective date of July 4, 2001, for the award of a TDIU.

2. In January 2007, the Veteran submitted a claim for an 
earlier effective date for the award of a TDIU.

3. The current appeal does not involve an allegation that the 
July 2003 DRO decision is based on clear and unmistakable 
error (CUE).


CONCLUSION OF LAW

The Veteran has failed to advance an allegation of fact or 
law upon which relief may be granted for the issue of 
entitlement to an effective date earlier than July 4, 2001, 
for the award of a TDIU.  38 U.S.C.A. § 7105(d)(5) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.  The Board observes that there is 
no additional evidence or information that could possibly 
substantiate a claim for an effective date prior to July 4, 
2001, for the award of a TDIU.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

With respect to VA's duty to assist, the service medical 
records, VA medical records, and Social Security 
Administration records, have been obtained and associated 
with the claims file.  The Veteran was also afforded an 
opportunity to testify at a personal hearing.

II.	Earlier Effective Date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

A July 2003 DRO decision awarded a TDIU effective July 4, 
2001.  The Veteran did not appeal this decision with respect 
to the effective date assigned.  In January 2007, the Veteran 
submitted a claim for an earlier effective date for his 
individual unemployability disability benefits.

Since the Veteran did not allege CUE in the July 2003 DRO 
decision, this claim can only be construed as a claim of 
entitlement to an earlier effective date for the award of a 
TDIU.  The Veteran's January 2007 attempt to obtain an 
earlier effective date than that already assigned for the 
award of TDIU is legally precluded.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The U.S. Court of Appeals for the Federal 
Circuit has held that final decisions cannot be revisited, 
except under clearly defined and limited circumstances.  Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The U.S. Court 
of Appeals for Veterans Claims has applied Cook by holding 
that the only way to review final decisions is either by a 
claim of CUE or through the submission of new and material 
evidence.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Dicarlo v. Nicholson, 20 Vet. App. 52 (2006).

The Board acknowledges that the RO improperly adjudicated the 
Veteran's January 2007 claim as a free-standing claim for an 
earlier effective date.  However, the Court has emphasized 
that there is no such legal creature as a free-standing 
"finality claim." Dicarlo, 20 Vet. App. at 57.  In Rudd, 
the Court held that, if a claimant wishes to obtain an 
effective date earlier than that assigned in an RO decision, 
the claimant must file a timely appeal as to that decision.  
Otherwise, the decision becomes final and the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  The current 
claim is clearly a free-standing claim for an earlier 
effective date.

In conclusion, since the July 2003 DRO decision is final with 
respect to the effective date assigned for a TDIU, and since 
the Veteran has not alleged CUE with respect to that 
decision, the Board is without jurisdiction to review the 
July 2003 DRO decision with respect to the effective date 
assigned for the award of a TDIU.  Dicarlo, 20 Vet. App. 57-
58.  The Court has held that the proper disposition of a 
free-standing claim for an earlier effective date claim is 
dismissal.  Rudd, 20 Vet. App. at 300.  Therefore, the Board 
is authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  Accordingly, this appeal is dismissed.


ORDER

Entitlement to an effective date earlier than July 4, 2001, 
for the award of a TDIU is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


